262 F.2d 455
Harlee GRADY, Appellant,v.Marie E. GRADY, Appellee.
No. 14445.
United States Court of Appeals District of Columbia Circuit.
Argued October 28, 1958.
Decided November 6, 1958.

Appeal from the United States District Court for the District of Columbia; Henry A. Schweinhaut, District Judge.
Mr. Everett L. Edmond, Washington, D. C., for appellant.
Mr. Sol Rothbard, Washington, D. C., for appellee.
Before PRETTYMAN, Chief Judge, and EDGERTON and DANAHER, Circuit Judges.
PER CURIAM.


1
This is a civil action which originated as a suit for divorce. As the result of representations as to an agreement involving a property settlement, a paragraph on that subject was included in the judgment of the trial court. The controversy here concerns that part of the judgment.


2
We have examined the contentions of the parties in the light of both the joint appendix and the record. We find no error in the judgment of the District Court.


3
Affirmed.